Title: [Diary entry: 15 April 1790]
From: Washington, George
To: 

Thursday 15th. Returned the above Act (presented to me on Tuesday) to the House of Representatives in Congress in which it originated with my approbation & signature. The following Company dined here to day—viz— The Vice President & Lady, the Chief Justice of the United States & Lady, Mr. Izard & Lady, Mr. Dalton and Lady, Bishop Provost & Lady, Judge Griffin & Lady Christina, Colo. Griffin & Lady, Colo. Smith & Lady, The Secretary of State, Mr. Langdon Mr. King, & Major Butler. Mrs. King was invited but was indisposed.